Citation Nr: 1742306	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision (notification in April 2012) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2012; a statement of the case was issued in October 2013; and a substantive appeal was received in December 2013.   

The Veteran presented testimony at a Board hearing in November 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  In August 1979, the RO denied the Veteran's service connection claim for a bilateral knee disability.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the August 1979 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1979 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran's current osteoarthritis of the right knee either began during service or was caused by repeated parachute jumps during service.  

CONCLUSIONS OF LAW

1.  The August 1979 RO rating decision, which denied the Veteran's service connection claim for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b).

2.  Evidence received since the August 1979 RO rating decision is new and material; accordingly, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of service connection for right knee osteoarthritis have been met.  38 U.S.C.A. § 1131 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision represents a full grant of the petition to reopen and on the merits of the service connection issue, the Board will not discuss VA's duty to notify or assist as any error is harmless.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim. See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.   
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a bilateral knee disability was denied by way of an August 1979 RO decision.  This rating decision denied service connection for knees for the reason that the condition was not shown at the time of last examination in August 1979.  The record does not reflect that the Veteran filed a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the August 1979 denial consisted of the service treatment records and an August 1979 VA examination.  It was noted that the August 1979 VA examination reflected full range of motion bilaterally, and no orthopedic diseases of the Veteran's knees.  

Evidence received since the final August 1979 rating decision includes a September 2016 MRI of the right knee that reflects advanced osteoarthritis with large marginal osteophytes and chondromalacia most pronounced in the lateral compartment (VBMS, 11/2/16, p. 6).

The Board finds that the September 2016 MRI constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no orthopedic disability of the Veteran's right knee.  The new evidence shows objective findings of degenerative arthritic changes.  This constitutes an unestablished fact necessary to substantiate the claim - competent evidence of a current right knee disability.  As new and material evidence has been received to reopen the claim, the petition to reopen is allowed.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current right knee disability is due to his time in service as a paratrooper.  At his November 2016 Board hearing, he testified that he made at least 36 jumps (probably more).  He submitted a "jump log" in which his jumps were recorded.  He stated that in September 1978, he experienced a parachute malfunction and he hit the ground hard.  He stated that the radio that he was carrying caught him in the shins and blew his knees out.  He testified that he went to a medical clinic on the base or in the field.  He was put on profile for a month.  He testified that he experienced bilateral knee pain.  The Board notes that the Veteran is already service connected for a left knee disability.  

The Board notes that the service treatment records include a September 1978 Individual Sick Slip in which the Veteran stated that his "knees are very sore." (VBMS, 5/18/15). 

In May 1979, the Veteran filed a service connection claim for knee problems, varicose veins, a sprained ankle, a broken toe, a wrist injury, flat feet, and back pain.  In Box 28C of his application, he listed "knees" (plural) as a disability.  On another claim form (also dated May 1979) the Veteran listed "trick knees" (plural) as an injury.  

The Veteran underwent an August 1979 VA examination.  The examiner noted that the claim was for "knees" (plural).  He had full range of motion of both knees.  There was no instability or crepitation in either knee.  An x-ray was unremarkable (VBMS, 8/3/79, p. 28).  

Thereafter, as noted above, the RO denied service connection for the Veteran's knees by way of an August 1979 rating decision. 

In June 1981, the Veteran filed an application to reopen his claim for a knee (singular) disability.  In July 1981, the RO denied service connection for a left knee disability.  

The Veteran submitted a July 2001 correspondence from Dr. D.H.G.  He stated that he has been treating the patient for 19 years.  He stated that the Veteran injured his right knee, then re-injured it and has had several procedures on it.  

The Veteran underwent a VA examination in August 2001.  Although the Veteran reported that he had more than ten surgeries on his right knee, the examination appears to have been limited to the left knee.  There were no findings regarding the right knee.  

The Veteran submitted a January 2012 lay statement from his wife in which she stated that the Veteran has always attributed his right knee disability to service; and that several doctors have agreed (but have never followed through with providing the necessary opinion on paper) (VBMS, 12/20/11).

The Veteran underwent a VA examination in February 2012.  The Veteran reported that he injured his right knee in 1978 when he twisted it during a parachute jump.  He reported that the injury was treated conservatively.  He reported that he underwent surgery in 1982 after sustaining an injury while playing Frisbee.  He ultimately underwent 13 surgeries for the knee.  

The February 2012 VA examiner found that it was less likely than not that the Veteran's current right knee disability was incurred in or caused by the claimed in-service injury.  The examiner stated that "no injury is noted in the service medical record that would be anticipated to cause future injury or the early onset of arthritis to his feet, right knee, or neck.  The service connected left knee condition would not be expected to cause any medical problem in the right knee."    

The RO issued a March 2012 rating decision in which it found that there was no new and material evidence to reopen the Veteran's claim.  

In March 2012, the Veteran submitted a March 2012 correspondence from 
Dr D.H.G.  He stated that the Veteran injured his right knee as a result of a bad landing from a parachute jump in 1978.  Dr. D.H.G. stated that the Veteran reinjured the knee while playing Frisbee in 1981.  Dr. D.H.G. opined that the Veteran's right knee disability "is due primarily to the injury incurred in the military parachute jump of 1978, and the reinjury which occurred in 1981 played only a secondary role."  

The Veteran submitted a February 2014 correspondence from H.K. of McMinnville Outpatient Clinic.  H.K. stated that "In my medical opinion it is as least likely as not that the conditions of [the Veteran's] right knee is a direct result of his 1978 parachute jump injury incurred in the military." (VBMS, 3/6/14).  

The Veteran underwent a VA examination in July 2016.  It was noted that the Veteran had undergone 13 surgical procedures on his right knee.  The examination report did not contain an opinion regarding the etiology of the Veteran's right knee disability.  

Analysis

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that there is no dispute over the first element of service connection.  The records reflect that the Veteran has undergone extensive treatment for right knee disabilities.  Moreover, the September 2016 MRI reflects advanced osteoarthritis.  

With regards to the second element of service connection, the Board notes that the service treatment records fail to reflect a specific injury to the right knee.  However, a September 1978 Individual Sick Slip reflects that the Veteran reported that both knee were very sore.  Moreover, even in the absence of a specific injury, the Board recognizes that the repeated trauma associated with the impact of 36 parachute jumps could result in a right knee injury.  Based on the foregoing, the Board finds that the Veteran has satisfied the second element of service connection.

The crux of the issue is whether the Veteran's in-service parachute jumps caused the Veteran's current disability.  The Veteran also raised the possibility that the right knee disability is secondary to his service-connected left knee disability.  The Board notes that the VA examiner's opinion weighed against the claim; and the Veteran submitted two private opinions which weigh in favor of the claim.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board does not find adequate reasons and bases to find the VA opinion more probative than the private opinions.  As such, the Board finds the competent evidence of record is in a state of equipoise regarding the third element of service connection - nexus.  In this regard, the rationale for the VA opinion appears to be limited to the fact that the injury was not documented in service.  There was no mention of the September 1978 Individual Sick Slip that documents complaints of very sore knees (plural).  Moreover, the rationale seems limited to whether the current disability is due to a specific injury.  It does not address the possibility that the repeated trauma of 36+ jumps would cause a disability whose initial symptoms were limited to pain (or soreness).  Thus, the VA examiner was not informed of all the relevant facts.  

The Board recognizes that the Veteran admitted to having been treated conservatively until a post-service injury occurred.  It appears that the denial of the Veteran's claim is somewhat based on the rationale that the Veteran's current disability is based on the post-service injury.  However, the Board finds it probative that the Veteran reported pain in both knees when he filed his May 1979 claim.  Consequently, despite a normal separation examination, the Veteran was reporting at least subjective symptoms prior to the post service injury.   

The Board acknowledges that the private medical opinions are also quite lacking in terms of a rationale to support the opinions.  However, in light of the fact that all three opinions are lacking, the Board finds that the evidence is at least in equipoise.

In giving the benefit of the doubt to the Veteran, the Board finds that the nexus element has been met.  Therefore, entitlement to service connection for right knee disability, diagnosed as osteoarthritis, is warranted.  


ORDER

New and material evidence has been received to reopen the Veteran's service connection claim for a right knee disability; the petition to reopen is granted.  

Service connection for osteoarthritis of the right knee is granted.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


